Citation Nr: 0912431	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  05-22 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for bilateral shoulder 
disability, claimed as secondary to service-connected 
residuals of C-5 fracture. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel





INTRODUCTION

The Veteran had active military service from January 1951 to 
January 1953.

This matter come before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision, in which the RO, 
inter alia, denied the Veteran service connection for 
bilateral shoulder disability.  The Veteran filed a notice of 
disagreement (NOD) in June 2004, and the RO issued a 
statement of the case (SOC) in June 2005.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2005.

In June 2007, a Deputy Vice Chairman of the Board granted the 
motion of the Veteran's representative to advance this appeal 
on the Board's docket, pursuant to 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2008). 

Also in June 2007, the Board remanded the claim for service 
connection for  bilateral shoulder disability, as secondary 
to service- connected residuals of C-5 fracture, to the RO, 
via the Appeals Management Center (AMC) in Washington, D.C.., 
for additional development.  After completing all requested 
action to the extent possible, the AMC continued the denial 
of the claim (as reflected in the January 2009 supplemental 
SOC (SSOC)) and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished. 

2.  While post-service medical records reflect complaints of 
shoulder pain, there is no competent medical evidence that 
the Veteran has ever been diagnosed with any actual 
disability of either shoulder.



CONCLUSION OF LAW

The criteria for service connection for bilateral shoulder 
disability, claimed as secondary to service-connected 
residuals of C-5 fracture, are not met.  38 U.S.C.A. §§ 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, following the Board's remand, a July 2007  
post-rating letter n provided notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
claim for service connection for bilateral shoulder 
disability on a secondary basis, as well as what information 
and evidence must be submitted by the Veteran, and what 
information and evidence would be obtained by VA.  The July 
2007 letter also notified the Veteran that he could send VA 
information that pertained to his claim.  The letter further 
provided general information as to how, in the event service 
connection is granted, VA assigns disability ratings and 
effective dates, as well as the type of evidence that impacts 
these determinations.  

After issuance of the July 2007 letter, and opportunity for 
the Veteran to respond, the January 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the aforementioned notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter remaining on appeal.  Pertinent 
medical evidence associated with the claims file consists of 
the Veteran's service treatment records, VA treatment 
records, and the reports of April 1953, June 1962, April 
1998, February 1980, November 1987, July 1993, October 2004 
and January 2006 VA examinations.  Also of record and 
considered in connection with the appeal are various written 
statements provided by the Veteran and his representative, on 
his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998). 

II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In this case, the Veteran claims that his bilateral shoulder 
disability is related to his service-connected residuals of 
C-5 fracture. 

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation not 
only permits service connection for disability caused by a 
service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Initially, the Board notes that  service treatment records 
reflect no complaint, finding, or diagnosis of any  shoulder 
disability, although  these record indicate that, in August 
1951, the Veteran sustained a C-5 vertebra fracture (the 
residuals of which he ultimately was granted service 
connection.

Post-service, on April 1953 VA examination, the  Veteran 
presented with complaints of pain in his shoulders. 

A June 1962 VA examination report reflects that the Veteran 
had complaints of pain in his shoulders, neck and back.

A November 1974 treatment note indicates that the Veteran had 
complaints of pain in his neck and shoulders.

December 1975 X-rays of the Veteran's left shoulder revealed 
no evidence of fracture dislocation or calcification of the 
soft tissues.

On February 1980 and November 1987 VA examinations, the 
Veteran had complaints of pain in his shoulders.


An April 1998 VA examination report reflects that the Veteran 
presented with complaints of numbness in both arms and 
shoulders.

A January 2004 VA examination report reflects that the 
Veteran identified his pain in the posterior region of his 
neck with radiation to the sides of his neck and shoulders.

An October 2004 VA examination report indicates that the 
Veteran reported pain in his cervical spine area.

After a full review of the record, including the medical 
evidence and statements made by and on the Veteran's behalf, 
the Board finds that service connection for a bilateral 
shoulder disability, claimed as secondary to service- 
connected residuals of C-5 fracture, is not warranted. 

Simply stated, none of the post-service treatment records 
reflects any diagnosis of any shoulder disability, and 
neither the Veteran nor his representative has presented or 
identified any existing medical evidence that, in fact, 
reflects a diagnosis of bilateral shoulder disability.  
Although the evidence of record clearly reflects that the 
Veteran has complained of bilateral shoulder pain, the Board 
emphasizes that pain, alone, without medical evidence of any 
underlying diagnosed or identifiable underlying malady or 
condition does not constitute a disability for which service 
connection can be granted.  Sanchez-Benitez v. Principi, 259 
F.3d 1356 (Fed. Cir. 2001).  Here,  there is no medical 
evidence that Veteran has, or ever has had, any shoulder 
disability.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Thus, where, as here, competent and persuasive medical 
evidence does not establish a current disability upon which 
to predicate a grant of service connection, there can be no 
valid claim for service connection-on any basis.  See Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, 
the claim for service connection for bilateral shoulder 
disability must be denied, because the first essential 
criterion for a grant of service connection-evidence of  
current disability upon which to predicate a grant of service 
connection-has not been met.

In addition to the medical evidence, the Board has considered 
the oral and written assertions advanced by the Veteran and 
by his representative, on his behalf.  However, questions of 
medical diagnosis and causation are within the province of 
medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 
137-38 (1994).  As laypersons without the appropriate medical 
training or expertise, neither is competent to render a 
probative (persuasive) opinion on a medical matter.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Hence, lay assertions as to either the 
nature or etiology of the Veteran's bilateral shoulder 
complaints have no probative value.  

For all the foregoing reasons, service connection for 
bilateral shoulder disability, claimed as secondary to 
service- connected residuals of C-5 fracture, must be denied.  
In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
as no competent, persuasive evidence  supports the claim, 
that doctrine is not for application.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 


ORDER

Service connection for bilateral shoulder disability, claimed 
as secondary to service-connected residuals of C-5 fracture, 
is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


